Citation Nr: 0402114	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  02-17 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for lumbosacral strain with degenerative disc disease.

2.  Entitlement to an effective date prior to August 28, 
2002, for the grant of service connection for lumbosacral 
strain with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from July 1984 to 
July 1985.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which granted service connection for the 
veteran's low back disorder, and which assigned a 10 percent 
evaluation therefor effective August 28, 2002.  The veteran 
testified before the undersigned Veterans Law Judge at a 
hearing held at the RO in June 2003.

The Board notes that the veteran, in a statement received in 
October 2002, expressed disagreement with the effective date 
assigned the grant of service connection for his low back 
disorder.  In June 2003, the RO issued the veteran a 
statement of the case as to the issue of entitlement to an 
effective date earlier than August 28, 2002, for the grant of 
service connection for lumbosacral strain.  In a statement 
received later in June 2003 the veteran submitted further 
argument concerning the effective date issue, which the Board 
construes as a substantive appeal as to that issue.  
Consequently, the issues on appeal are as listed on the title 
page of this action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  




REMAND

The veteran, a doctor of chiropractic medicine, contends that 
he is entitled to a higher initial rating for his service-
connected lower back disability, and that he is entitled to 
assignment of an earlier effective date for the grant of 
service connection for that disability.  

The record reflects that the veteran was afforded a VA 
examination in September 2002, at which time physical 
examination disclosed the absence of any weakness or muscle 
spasm, or of any neurologic deficits.  Some limitation of 
motion was demonstrated, and pain with certain excursions of 
motion was evident.  X-ray studies of the lumbar spine were 
negative for any abnormalities.  The examiner concluded that 
the veteran had lumbosacral strain with no more than mild 
functional loss secondary to pain and stiffness.

In several statements on file the veteran has challenged the 
adequacy of the September 2002 examination, specifically 
disagreeing not only with the testing methodology employed, 
but with the diagnosis rendered.  In support of his 
contentions, he has submitted private medical records showing 
that he underwent a Magnetic Resonance Imaging study in 
November 2002, which demonstrated the presence of, inter 
alia, L5-S1 degenerative disc disease and broad-based disc 
bulge.  Under the circumstances, the Board is of the opinion 
that further VA examination of the veteran is warranted.

The Board additionally notes that the veteran has reported 
receiving treatment from the Cleveland Chiropractic College, 
and that the file suggests that pertinent records from the 
Tulsa Spine Hospital for the veteran may be available.  In 
addition, the veteran indicates that he has received 
treatment for his lower back problems from Drs. William 
VanWey, Michael Bush and David Malone.  There notably is no 
indication that the RO has sought to obtain records from the 
referenced sources.

The Board lastly notes that, effective September 26, 2003, 
the schedular criteria for rating disorders of the spine were 
amended.  See 68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003).  
While the record reflects that the veteran was advised in a 
December 2002 supplemental statement of the case of the 
criteria for evaluating intervertebral disc syndrome, the RO 
has not had the opportunity to advise the veteran of the 
amended criteria for evaluating other spinal disorders.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA or private, to 
specifically include the Cleveland 
Chiropractic College, the Tulsa 
Spine Hospital, and Drs. William 
VanWey, Michael Bush and David 
Malone, who may possess additional 
records pertinent to his claims.  
With any necessary authorization 
from the veteran, the RO should 
attempt to obtain and associate with 
the claims file any medical records 
identified by the veteran, to 
include from the Cleveland 
Chiropractic College, the Tulsa 
Spine Hospital, and from Drs. 
William VanWey, Michael Bush and 
David Malone, which have not been 
secured previously.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

3.  The RO should also then arrange 
for VA orthopedic and neurologic 
examinations of the veteran by 
physicians with appropriate 
expertise to determine the nature, 
extent and severity of the veteran's 
service-connected lumbosacral strain 
with degenerative disc disease.  All 
indicated studies, including X-rays 
and range of motion studies in 
degrees, should be performed.  Tests 
of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, 
weakened movement and excess 
fatigability on use should be 
described.  The physicians should be 
requested to identify any objective 
evidence of pain or functional loss 
due to pain.  The specific 
functional impairment due to pain 
should be identified, and the 
examiners should be requested to 
assess the extent of any pain.  The 
physicians should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the physicians should so state.

The neurological examiner should 
specifically indicate, with respect 
to the veteran's degenerative disc 
disease, whether the veteran has 
experienced incapacitating episodes 
(i.e. periods of acute signs and 
symptoms due to intervertebral disc 
syndrome (IDS) that require bed rest 
prescribed by a physician and 
treatment by a physician) of IDS 
over the past 12 months, and if so, 
identify the total duration of those 
episodes over the past 12 months.  
The neurological examiner should 
also identify the signs and symptoms 
resulting from IDS that are present 
constantly, or nearly so.  The 
examiner should also set forth 
findings relative to neurologic 
impairment evident from the 
veteran's IDS.  Any abnormal 
sciatic, peroneal, popliteal or 
other nerve findings due to IDS 
should be described in detail and 
the degree of paralysis, neuritis or 
neuralgia should be set forth (i.e. 
mild, moderate, severe, complete). 

The rationale for all opinions 
expressed should be explained.  The  
claims file must be made available 
to and reviewed by the examiners.  
The examination reports are to 
reflect that such a review of the 
claims file was made.  

4.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), and 
the implementing regulations, see 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Then the RO should re-adjudicate the 
issues on appeal.  In addressing the 
increased rating claim, the RO 
should consider all pertinent 
diagnostic codes under the VA 
Schedule for Rating Disabilities in 
38 C.F.R. Part 4, including both old 
and new criteria for rating 
disorders of the spine, and 
application of 38 C.F.R. § 4.40 
regarding functional loss due to 
pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, 
incoordination and pain on movement 
of a joint.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.  
The supplemental statement of the case should refer to the 
amended criteria for rating disorders of the spine.  See 68 
Fed. Reg. 51,454-51,458 (Aug. 27, 2003).  

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


